


110 HR 1663 IH: To amend title XVIII of the Social Security Act to expand

U.S. House of Representatives
2007-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1663
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2007
			Mr. Stark (for
			 himself, Mr. Ramstad, and
			 Mr. Kennedy) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to expand
		  and improve coverage of mental health services under the Medicare
		  Program.
	
	
		1.Short title; table of
			 contents
			(a)In
			 GeneralThis Act may be cited as the Medicare Mental
			 Health Modernization Act of 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Establishing Parity for Mental Health
				Services
					Sec. 101. Elimination of lifetime limit on inpatient mental
				health services.
					Sec. 102. Parity in treatment for outpatient mental health
				services.
					Title II—Expanding Coverage of Community-Based Mental Health
				Services
					Sec. 201. Coverage of intensive residential
				services.
					Sec. 202. Coverage of intensive outpatient
				services.
					Title III—Improving Beneficiary Access to Medicare-Covered
				Services
					Sec. 301. Excluding clinical social worker services from
				coverage under the Medicare skilled nursing facility prospective payment system
				and consolidated payment.
					Sec. 302. Coverage of marriage and family therapist
				services.
					Sec. 303. Coverage of mental health counselor
				services.
					Sec. 304. Study of coverage criteria for Alzheimer’s disease
				and related mental illnesses.
				
			IEstablishing
			 Parity for Mental Health Services
			101.Elimination of
			 lifetime limit on inpatient mental health services
				(a)In
			 GeneralSection 1812 of the Social
			 Security Act (42 U.S.C. 1395d) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (1),
			 by adding or at the end;
						(B)in paragraph (2),
			 by striking ; or at the end and inserting a period; and
						(C)by striking
			 paragraph (3); and
						(2)by striking
			 subsection (c).
					(b)Effective
			 DateThe amendments made by subsection (a) shall apply to items
			 and services furnished on or after January 1, 2008.
				102.Parity in
			 treatment for outpatient mental health services
				(a)In
			 GeneralSection 1833 of the Social
			 Security Act (42 U.S.C. 1395l) is amended by
			 striking subsection (c).
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply to items
			 and services furnished on or after January 1, 2008.
				IIExpanding
			 Coverage of Community-Based Mental Health Services
			201.Coverage of
			 intensive residential services
				(a)Coverage Under
			 Part ASection 1812(a) of the
			 Social Security Act (42 U.S.C.
			 1395d(a)) is amended—
					(1)in
			 paragraph (4), by striking and at the end;
					(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(6)intensive
				residential services (as defined in section 1861(ccc)) furnished to an
				individual for up to 120 days during any calendar year, except that such
				services may be furnished to the individual for additional days (not to exceed
				20 days) during the year if necessary for the individual to complete a course
				of
				treatment.
							.
					(b)Services
			 DescribedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended
			 by adding at the end the following new subsection:
					
						(ccc)Intensive
				Residential Services(1)Subject to paragraphs
				(3) and (4), the term intensive residential services means a
				program of residential services (described in paragraph (2)) that is—
								(A)prescribed by a physician for an
				individual entitled to, or enrolled for, benefits under part A who is under the
				care of the physician; and
								(B)furnished under the supervision of a
				physician pursuant to an individualized, written plan of treatment established
				and periodically reviewed by a physician (in consultation with appropriate
				staff participating in such services), which plan sets forth—
									(i)the individual’s diagnosis,
									(ii)the type, amount, frequency, and
				duration of the items and services provided under the plan, and
									(iii)the goals for treatment under the
				plan.
									In the
				case of such an individual who is receiving qualified psychologist services (as
				defined in subsection (ii)), the individual may be under the care of the
				clinical psychologist with respect to such services under this subsection to
				the extent permitted under State law.(2)The program of residential services
				described in this paragraph is a nonhospital-based community residential
				program that furnishes acute mental health services or substance abuse
				services, or both, on a 24-hour basis. Such services shall include treatment
				planning and development, medication management, case management, crisis
				intervention, individual therapy, group therapy, and detoxification services.
				Such services shall be furnished in any of the following facilities:
								(A)Crisis residential programs or mental
				illness residential treatment programs.
								(B)Therapeutic family or group treatment
				homes.
								(C)Residential detoxification
				centers.
								(D)Residential centers for substance
				abuse treatment.
								(3)No service may be treated as an
				intensive residential service under paragraph (1) unless the facility at which
				the service is provided—
								(A)is legally authorized to provide such
				service under the law of the State (or under a State regulatory mechanism
				provided by State law) in which the facility is located or meets such
				certification requirements that the Secretary may impose; and
								(B)meets such other requirements as the
				Secretary may impose to assure the quality of the intensive residential
				services provided.
								(4)No service may be treated as an
				intensive residential service under paragraph (1) unless the service is
				furnished in accordance with standards established by the Secretary for the
				management of such
				services.
							.
				(c)Amount of
			 PaymentSection 1814 of the Social
			 Security Act (42 U.S.C. 1395f) is amended—
					(1)in subsection (b),
			 in the matter preceding paragraph (1), by inserting other than intensive
			 residential services, after hospice care,; and
					(2)by
			 adding at the end the following new subsection:
						
							(m)Payment for
				Intensive Residential Services(1)The amount of payment
				under this part for intensive residential services under section 1812(a)(6)
				shall be equal to an amount specified under a prospective payment system
				established by the Secretary, taking into account the prospective payment
				system established for psychiatric hospitals pursuant to section 124 of the
				Medicare, Medicaid, and SCHIP Balanced Budget Refinement Act of 1999 (113 Stat.
				1501A–332), as enacted into law by section 1000(a)(6) of Public Law
				106–113.
								(2)Prior to the date on which the
				Secretary implements the prospective payment system established under paragraph
				(1), the amount of payment under this part for such intensive residential
				services is the reasonable costs of providing such
				services.
								.
					(d)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2008.
				202.Coverage of
			 intensive outpatient services
				(a)CoverageSection
			 1832(a)(2) of the Social Security Act
			 (42 U.S.C. 1395k(a)(2)) is amended—
					(1)in subparagraph
			 (I), by striking and at the end;
					(2)in subparagraph
			 (J), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(K)intensive
				outpatient services (as described in section
				1861(ddd)).
							.
					(b)Services
			 DescribedSection 1861 of the Social Security Act (42 U.S.C. 1395x), as
			 amended by section 201(b), is amended by adding at the end the following new
			 subsection:
					
						(ddd)Intensive
				Outpatient Services(1)The term intensive
				outpatient services means the items and services described in paragraph
				(2) prescribed by a physician and provided within the context described in
				paragraph (3) under the supervision of a physician (or, to the extent permitted
				under the law of the State in which the services are furnished, a non-physician
				mental health professional) pursuant to an individualized, written plan of
				treatment that is established by a physician and periodically reviewed by a
				physician or, to the extent permitted under the laws of the State in which the
				services are furnished, a non-physician mental health professional (in
				consultation with appropriate staff participating in such services), which plan
				sets forth the patient’s diagnosis, the type, amount, frequency, and duration
				of the items and services provided under the plan, and the goals for treatment
				under the plan.
							(2)(A)The items and services
				described in this paragraph are the items and services described in
				subparagraph (B) that are reasonable and necessary for the diagnosis or
				treatment of the individual’s condition, reasonably expected to improve or
				maintain the individual’s condition and functional level and to prevent relapse
				or hospitalization, and furnished pursuant to such guidelines relating to
				frequency and duration of services as the Secretary shall by regulation
				establish (taking into account accepted norms of clinical practice).
								(B)For purposes of subparagraph (A), the
				items and services described in this paragraph are as follows:
									(i)Psychiatric rehabilitation.
									(ii)Assertive community treatment.
									(iii)Intensive case management.
									(iv)Day treatment for individuals under
				21 years of age.
									(v)Ambulatory detoxification.
									(vi)Such other items and services as the
				Secretary may provide (but in no event to include meals and
				transportation).
									(3)The context described in this
				paragraph for the provision of intensive outpatient services is as
				follows:
								(A)Such services are furnished in a
				facility, home, or community setting.
								(B)Such services are furnished—
									(i)to assist the individual to
				compensate for, or eliminate, functional deficits and interpersonal and
				environmental barriers created by the disability; and
									(ii)to restore skills to the
				individual for independent living, socialization, and effective life
				management.
									(C)Such services are furnished by an
				individual or entity that—
									(i)is legally authorized to furnish
				such services under State law (or the State regulatory mechanism provided by
				State law) or meets such certification requirements that the Secretary may
				impose; and
									(ii)meets such other requirements as
				the Secretary may impose to assure the quality of the intensive outpatient
				services
				provided.
									.
				(c)Payment
					(1)In
			 generalWith respect to intensive outpatient services (as defined
			 in section 1861(ddd)(1) of the Social Security
			 Act (as added by subsection (b)) furnished under the medicare
			 program, the amount of payment under such Act for such services shall be 80
			 percent of—
						(A)during 2008 and
			 2009, the reasonable costs of furnishing such services; and
						(B)on or after
			 January 1, 2010, the amount of payment established for such services under the
			 prospective payment system established by the Secretary under paragraph (2) for
			 such services.
						(2)Establishment of
			 pps
						(A)In
			 generalWith respect to intensive outpatient services (as defined
			 in section 1861(ddd)(1)) of the Social Security
			 Act (as added by subsection (b)) furnished under the medicare
			 program on or after January 1, 2010, the Secretary of Health and Human Services
			 (in this paragraph referred to as the Secretary) shall establish
			 a prospective payment system for payment for such services. Such system shall
			 include an adequate patient classification system that reflects the differences
			 in patient resource use and costs and shall provide for an annual update to the
			 rates of payment established under the system.
						(B)AdjustmentsIn
			 establishing the system under subparagraph (A), the Secretary shall provide for
			 adjustments in the prospective payment amount for variations in wage and
			 wage-related costs, case mix, and such other factors as the Secretary
			 determines appropriate.
						(C)Collection of
			 data and evaluationIn developing the system described in
			 subparagraph (A), the Secretary may require providers of services under the
			 medicare program to submit such information to the Secretary as the Secretary
			 may require to develop the system, including the most recently available
			 data.
						(D)Reports to
			 congressNot later than October 1 of each of 2008 and 2009, the
			 Secretary shall submit to Congress a report on the progress of the Secretary in
			 establishing the prospective payment system under this paragraph.
						(d)Conforming
			 Amendments(1)Section 1835(a)(2) of
			 the Social Security Act (42 U.S.C.
			 1395n(a)(2)) is amended—
						(A)in subparagraph (E), by striking
			 and at the end;
						(B)in subparagraph (F), by striking the
			 period at the end and inserting ; and; and
						(C)by inserting after subparagraph (F)
			 the following new subparagraph:
							
								(G)in the case of
				intensive outpatient services, (i) that those services are reasonably expected
				to improve or maintain the individual’s condition and functional level and to
				prevent relapse or hospitalization, (ii) an individualized, written plan for
				furnishing such services has been established by a physician and is reviewed
				periodically by a physician or, to the extent permitted under the laws of the
				State in which the services are furnished, a non-physician mental health
				professional, and (iii) such services are or were furnished while the
				individual is or was under the care of a physician or, to the extent permitted
				under the law of the State in which the services are furnished, a non-physician
				mental health
				professional.
								.
						(2)Section 1861(s)(2)(B) of the
			 Social Security Act (42 U.S.C.
			 1395x(s)(2)(B)) is amended by inserting and intensive outpatient
			 services after partial hospitalization services.
					(3)Section 1861(ff)(1) of the
			 Social Security Act (42 U.S.C.
			 1395x(ff)(1)) is amended—
						(A)by inserting or, to the extent
			 permitted under the law of the State in which the services are furnished, a
			 non-physician mental health professional, after under the
			 supervision of a physician and after periodically reviewed by a
			 physician; and
						(B)by striking physician’s
			 and inserting patient’s.
						(4)Section 1861(cc) of the
			 Social Security Act (42 U.S.C.
			 1395x(cc)) is amended—
						(A)in paragraph (1), in the matter
			 preceding subparagraph (A), by striking physician— and inserting
			 physician or, to the extent permitted under the law of the State in
			 which the services are furnished, a non-physician mental health
			 professional—; and
						(B)in paragraph (2)(E), by inserting
			 before the semicolon at the end the following: , except that a patient
			 receiving social and psychological services under paragraph (1)(D) may be under
			 the care of a non-physician mental health professional with respect to such
			 services to the extent permitted under the law of the State in which the
			 services are furnished.
						(e)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2008.
				IIIImproving
			 Beneficiary Access to Medicare-Covered Services
			301.Excluding
			 clinical social worker services from coverage under the Medicare skilled
			 nursing facility prospective payment system and consolidated payment
				(a)In
			 GeneralSection 1888(e)(2)(A)(ii) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)(2)(A)(ii)) is amended by inserting clinical social worker
			 services, after qualified psychologist services,.
				(b)Conforming
			 AmendmentSection 1861(hh)(2) of the
			 Social Security Act (42 U.S.C.
			 1395x(hh)(2)) is amended by striking and other than services furnished
			 to an inpatient of a skilled nursing facility which the facility is required to
			 provide as a requirement for participation.
				(c)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2008.
				302.Coverage of
			 marriage and family therapist services
				(a)Coverage of
			 ServicesSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
					(1)in subparagraph
			 (Z), by striking and at the end;
					(2)in
			 subparagraph (AA), by adding and at the end; and
					(3)by adding at the
			 end the following new subparagraph:
						
							(BB)marriage and family therapist
				services (as defined in subsection
				(eee));
							.
					(b)DefinitionSection
			 1861 of the Social Security Act (42
			 U.S.C. 1395x), as amended by sections 201(b) and 202(b), is amended by adding
			 at the end the following new subsection:
					
						(eee)Marriage and
				Family Therapist Services(1)The term marriage
				and family therapist services means services performed by a marriage and
				family therapist (as defined in paragraph (2)) for the diagnosis and treatment
				of mental illnesses, which the marriage and family therapist is legally
				authorized to perform under State law (or the State regulatory mechanism
				provided by State law) of the State in which such services are performed,
				provided such services are covered under this title, as would otherwise be
				covered if furnished by a physician or as incident to a physician’s
				professional service, but only if no facility or other provider charges or is
				paid any amounts with respect to the furnishing of such services.
							(2)The term marriage and family
				therapist means an individual who—
								(A)possesses a master’s or doctoral
				degree which qualifies for licensure or certification as a marriage and family
				therapist pursuant to State law;
								(B)after obtaining such degree has
				performed at least 2 years of clinical supervised experience in marriage and
				family therapy; and
								(C)is licensed or certified as a marriage
				and family therapist in the State in which marriage and family therapist
				services are
				performed.
								.
				(c)Provision for
			 Payment Under Part BSection
			 1832(a)(2)(B) of the Social Security
			 Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the
			 following new clause:
					
						(v)marriage and family
				therapist
				services;
						.
				(d)Amount of
			 Payment
					(1)In
			 generalSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
						(A)by striking
			 and before (V); and
						(B)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 marriage and family therapist services under section 1861(s)(2)(BB), the
			 amounts paid shall be 80 percent of the lesser of (i) the actual charge for the
			 services or (ii) 75 percent of the amount determined for payment of a
			 psychologist under subparagraph (L).
						(2)Development of
			 criteria with respect to consultation with a physicianThe
			 Secretary of Health and Human Services shall, taking into consideration
			 concerns for patient confidentiality, develop criteria with respect to payment
			 for marriage and family therapist services for which payment may be made
			 directly to the marriage and family therapist under part B of title XVIII of
			 the Social Security Act (42 U.S.C.
			 1395j et seq.) under which such a therapist must agree to consult with a
			 patient’s attending or primary care physician in accordance with such
			 criteria.
					(e)Exclusion of
			 Marriage and Family Therapist Services From Skilled Nursing Facility
			 Prospective Payment SystemSection 1888(e)(2)(A)(ii) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)(2)(A)(ii)), as amended in section 301(a), is amended by inserting
			 marriage and family therapist services (as defined in subsection
			 (eee)(1)), after clinical social worker
			 services,.
				(f)Coverage of
			 Marriage and Family Therapist Services Provided in Rural Health Clinics and
			 Federally Qualified Health CentersSection 1861(aa)(1)(B) of the
			 Social Security Act (42 U.S.C.
			 1395x(aa)(1)(B)) is amended by striking or by a clinical social worker
			 (as defined in subsection (hh)(1)), and inserting , by a
			 clinical social worker (as defined in subsection (hh)(1)), or by a marriage and
			 family therapist (as defined in subsection (eee)(2)),.
				(g)Inclusion of
			 Marriage and Family Therapists as Practitioners for Assignment of
			 ClaimsSection 1842(b)(18)(C) of the
			 Social Security Act (42 U.S.C.
			 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clause:
					
						(vii)A marriage and family therapist (as
				defined in section
				1861(eee)(2)).
						.
				(h)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2008.
				303.Coverage of
			 mental health counselor services
				(a)Coverage of
			 ServicesSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), as
			 amended in section 302(a), is amended—
					(1)in
			 subparagraph (AA), by striking and at the end;
					(2)in subparagraph
			 (BB), by inserting and at the end; and
					(3)by
			 adding at the end the following new subparagraph:
						
							(CC)mental health counselor services
				(as defined in subsection
				(fff)(2));
							.
					(b)DefinitionSection
			 1861 of the Social Security Act (42
			 U.S.C. 1395x), as amended by sections 201(b), 202(b), and 302(b), is amended by
			 adding at the end the following new subsection:
					
						(fff)Mental Health
				Counselor; Mental Health Counselor Services(1)The term mental
				health counselor means an individual who—
								(A)possesses a master’s or doctor’s
				degree in mental health counseling or a related field;
								(B)after obtaining such a degree has
				performed at least 2 years of supervised mental health counselor practice;
				and
								(C)is licensed or certified as a mental
				health counselor or professional counselor by the State in which the services
				are performed.
								(2)The term mental health
				counselor services means services performed by a mental health counselor
				(as defined in paragraph (1)) for the diagnosis and treatment of mental
				illnesses which the mental health counselor is legally authorized to perform
				under State law (or the State regulatory mechanism provided by the State law)
				of the State in which such services are performed, provided such services are
				covered under this title, as would otherwise be covered if furnished by a
				physician or as incident to a physician’s professional service, but only if no
				facility or other provider charges or is paid any amounts with respect to the
				furnishing of such
				services.
							.
				(c)Payment
					(1)In
			 generalSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)), as amended by section 302(d), is amended—
						(A)by striking
			 and before (W); and
						(B)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 mental health counselor services under section 1861(s)(2)(CC), the amounts paid
			 shall be 80 percent of the lesser of (i) the actual charge for the services or
			 (ii) 75 percent of the amount determined for payment of a psychologist under
			 subparagraph (L).
						(2)Development of
			 criteria with respect to consultation with a physicianThe
			 Secretary of Health and Human Services shall, taking into consideration
			 concerns for patient confidentiality, develop criteria with respect to payment
			 for mental health counselor services for which payment may be made directly to
			 the mental health counselor under part B of title XVIII of the
			 Social Security Act (42 U.S.C. 1395j
			 et seq.) under which such a counselor must agree to consult with a patient’s
			 attending or primary care physician in accordance with such criteria.
					(d)Exclusion of
			 Mental Health Counselor Services From Skilled Nursing Facility Prospective
			 Payment SystemSection 1888(e)(2)(A)(ii) of the
			 Social Security Act (42 U.S.C.
			 1395yy(e)(2)(A)(ii)), as amended by sections 301(a) and 302(e), is amended by
			 inserting mental health counselor services (as defined in section
			 1861(fff)(2)), after marriage and family therapist services (as
			 defined in subsection (eee)(1)),.
				(e)Coverage of
			 Mental Health Counselor Services Provided in Rural Health Clinics and Federally
			 Qualified Health CentersSection 1861(aa)(1)(B) of the
			 Social Security Act (42 U.S.C.
			 1395x(aa)(1)(B)), as amended by section 302(f), is amended—
					(1)by striking
			 or by a marriage and inserting by a marriage;
			 and
					(2)by inserting
			 or a mental health counselor (as defined in subsection
			 (fff)(1)), after marriage and family therapist (as defined in
			 subsection (eee)(2)),.
					(f)Inclusion of
			 Mental Health Counselors as Practitioners for Assignment of
			 ClaimsSection 1842(b)(18)(C) of the
			 Social Security Act (42 U.S.C.
			 1395u(b)(18)(C)), as amended by section 302(g), is amended by adding at the end
			 the following new clause:
					
						(viii)A mental health counselor (as
				defined in section
				1861(fff)(1)).
						.
				(g)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2008.
				304.Study of
			 coverage criteria for Alzheimer’s disease and related mental illnesses
				(a)Study
					(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall conduct a study to
			 determine whether the criteria for coverage of any therapy service (including
			 occupational therapy services and physical therapy services) or any outpatient
			 mental health care service under the medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.) unduly restricts the access of any medicare beneficiary who has been
			 diagnosed with Alzheimer’s disease or a related mental illness to such a
			 service because the coverage criteria requires the medicare beneficiary to
			 display continuing clinical improvement to continue to receive the
			 service.
					(2)Determination of
			 new coverage criteriaIf the Secretary determines that the
			 coverage criteria described in paragraph (1) unduly restricts the access of any
			 medicare beneficiary to the services described in such paragraph, the Secretary
			 shall identify alternative coverage criteria that would permit a medicare
			 beneficiary who has been diagnosed with Alzheimer’s disease or a related mental
			 illness to receive coverage for health care services under the medicare program
			 that are designed to control symptoms, maintain functional capabilities, reduce
			 or deter deterioration, and prevent or reduce hospitalization of the
			 beneficiary.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to the committees of jurisdiction of Congress a report on the study
			 conducted under subsection (a) together with such recommendations for
			 legislative and administrative action as the Secretary determines
			 appropriate.
				
